Citation Nr: 1441126	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  03-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU), to include on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In March 2006, August 2007, September 2009, February 2011, September 2012 and December 2013, the Board remanded the claim for further development.

As noted in the September 2012 remand, the issues of entitlement to service connection for depression, a heart disability, headaches and reflux/gastritis and entitlement to earlier effective dates for the award of service connection for the lumbar spine and sciatica have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from performing gainful employment for which his education and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extra-schedular basis are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), 4.16(b) (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In the decision below, the Board grants entitlement to a TDIU, and therefore the benefit sought on appeal has been granted in full.  Accordingly, regardless of whether the requirements of the VCAA have been met in this case, no harm or prejudice to the Veteran has resulted. See Conway v. Principi, 353 F.3d 1369, 1375 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 121-22 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

LAW AND ANALYSIS

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Under section 4.16(b) of VA regulations, when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension (C&P) Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director, C&P Service.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, C&P Service, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the C&P Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

 In determining whether a claimant is unable to secure or follow a substantially gainful occupation, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, when the Board conducts a TDIU analysis, it must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Beaty v. Brown, 6 Vet. App. 532, 534 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356, 357 (1991) (considering veteran's master's degree in education and his part-time work as a tutor).  That a veteran can no longer perform a particular job, however, is not dispositive of the issue.  Rather, the criteria for a TDIU rating contemplate that a veteran's service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran is currently service-connected for degenerative disc disease of the lumbar spine evaluated as 40 percent disabling; radiculopathy of the right lower extremity, evaluated as 10 percent disabling; and degenerative joint disease of the cervical spine, evaluated as 30 percent disabling.  His combined evaluation for compensation is 60 percent.  Therefore, the percentage requirements for consideration of his claim under section 4.16(a) have not been met, and the Board must consider whether this appeal warrants further extra-schedular consideration by the Director, C&P Service, under section 4.16(b).  With regard to the latter, the Board notes that a memorandum created by a Decision Review Officer (DRO) at the Appeals Management Center (AMC) in March 2014 and approved by the Chief of Compensation Service in August 2014 reflects consideration of the Veteran's claim for a TDIU on an extraschedular basis.  In applying for a TDIU rating, the Veteran contends, in effect, that his service-connected disabilities render him "unable to secure and follow a substantially gainful occupation." 38 C.F.R. § 4.16(b) .

The record establishes that the Veteran has a 9th grade education and that from 1971 to 1999, his only work experience is in maintenance.  The Veteran has not worked since August 1999.  

A November 2012 VA examiner concluded that despite the Veteran's thoracolumbar spine disability, he may be capable of sedentary employment with limitations on lifting objects greater than 10 pounds and sitting and moving around at his discretion.  The examiner did not provide an evaluation or discussion of the Veteran's associated right lower radiculopathy or cervical spine disability on his employability.    

As noted previously, an administrative review of the Veteran's claim was conducted in March 2013 by a DRO at the AMC who found that the evidence did not establish entitlement to a total disability evaluation on an extra-schedular basis.  The AMC determined that the evidence did not support the contention that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  In August 2014, the Chief of Compensation Services concurred with the AMC's decision. 

In an August 2014 statement, the Veteran's representative emphasized that the Veteran has limited education and that all his education and training is pre-computer.  His working career was in maintenance in a public school.   

After review of the evidence of record, the Board finds that the Veteran is unemployable due to his service-connected disabilities as he is precluded from performing gainful employment for which his education and occupational experience would otherwise qualify him.  The Board acknowledges the AMC memorandum (with a concurrence from the Chief of Compensation Service) that the Veteran does not meet the extra-schedular requirements for a TDIU.  However, the Board notes that the opinion did not take into account the Veteran's limited educational and industrial background.  As noted above, the restrictions placed on the Veteran by his lumbar spine disability alone severely limits his employment options, especially with consideration of his background which is limited to a 9th grade education and prior work experience exclusively in maintenance for approximately 28 years.  In this regard, while the November 2011 VA examiner determined that the Veteran's lumber spine disability  places restrictions on his ability to lift, walk, or even sit in the same position for prolong periods of time, there necessarily would have to be accommodation for this by any potential employer, which is not a reasonable expectation.  With consideration of all the evidence of record, the Board finds that the Veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  The Board concludes that entitlement to a TDIU on an extra-schedular basis is warranted.  


ORDER

Entitlement to a TDIU on an extra-schedular basis is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


